Citation Nr: 1505942	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  14-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Service connection for osteoporosis of the right hip as secondary to Hepatitis C.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to March 1971, and from August 1973 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing and through the authorized representative, of the intent to withdraw the appeal of the issue of service connection for osteoporosis of the right hip.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for osteoporosis of the right hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Service Connection for Right Hip Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in July 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing and through the authorized representative, that he wished to withdraw the issue of service connection for osteoporosis of the right hip.  See also October 2010 authorized representative statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for service connection for osteoporosis of the right hip is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


